UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6971



SAM FRANKLIN DAVIS, III,

                Plaintiff - Appellant,

          v.


STATE OF NORTH CAROLINA; ROBERT ERWING, Attorney for
Plaintiff/Defendant; WEINMAN, Prosecutor; CANDI RENEE COOKER,
Victim,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:08-cv-00177-TDS-PTS)


Submitted:   September 16, 2008       Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Franklin Davis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sam Franklin Davis, III, appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).      The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Davis that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.       Despite this warning, Davis

failed to object to the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.        Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Davis forfeited appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We deny the motion to appoint counsel and dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    2